MOUTON, J.
In February, 1922, plaintiff acquired a lot of ground in the City of Hammond, from James B. Arnold. In 1925 the property was sold at tax sale for the taxes of 1924, and was bought in by the defendant, Vincint S. Dantoni. This suit is brought by plaintiff to annul the sale.
It is well established by the record that plaintiff was the record owner in 1924, and also that he was living on the property at the time. It is shown that notice of delinquency for the taxes that were due on the property for 1924 was given to Arnold, from whom plaintiff had acquired but that no such notice was sent to or received, by plaintiff.
This notice of delinquency to plaintiff, then record owner, was a jurisdictional pre-requisite to the tax sale.
The failure to serve this notice on plaintiff was fatal to the sale, and which was properly annulled by the District Judge. Recker vs. Dupuy, 161 La. 392, 108 So. 782. Plaintiff was correctly decreed owner of the property.